Bigelow, J.
We can see nothing in the facts of this case to warrant the assumption, that any part of the property, for the taking of which damages were given by the jury, vested in Chester Mitchell, senior. The plaintiff was the owner of the land from which the lumber was taken, having purchased and paid for it by his own promissory notes. By an agreement between him and his father, the latter was to cut off and sell the timber standing on the land, and out of the proceeds to pay for the labor and other charges attendant thereon, and to appropriate the balance towards payment of the notes given for the purchase money. If any surplus was left, it was to be paid over to the plaintiff. This is the common case of principal and agent. No property was vested in the father by the arrangement between him and his son. The former was to be paid out of the property of the principal for his own labor and the charges of executing the agency, but he acquired no title to the property, which was intrusted to his care. The right to deduct from the proceeds of the property, when sold, a sum sufficient to pay for the labor and expense laid out in preparing it for market, was only one mode of paying a debt, for which the plaintiff was liable as principal; but it did not change the legal relation of the parties, or vest any title to the lumber in the agent, as against third persons. The cases are numerous in the books, in which it has been held, that materials, delivered to a person for the purpose of being manufactured, still continue the property of the original owner, although their nature and character may be essentially changed by the process, and their value largely increased. In such cases, there is no contract of sale, and no act done which divests the property of the original owner. It is merely a contract, between a principal and an agent, or employer and employee, the former having the title to the property, and the latter a claim for compensation for his labor. The mode in which this compensation is paid, whether by a right to sell on the part of the agent and to deduct it from the proceeds, or by a direct payment of it by the principal, is quite immaterial. In either case, the title to the pro*439perty remains unchanged, and still continues in the original owner; were it otherwise, it would be difficult to carry on the common transactions of business without an endless confusion in the rights of property. Eaton v. Lynde, 15 Mass. 242; Stevens v. Briggs, 5 Pick. 177.
It follows, as a necessary consequence of these principles, that the entire right of property was in the plaintiff, and, as against the defendant, a right to its immediate possession. He can therefore recover in this action its full value at the time of the trespass. The labor and expense bestowed upon the property, although they may have added to its value, are merely the incidents which follow the right of property. They cannot be separated from it, and necessarily therefore accrue to the owner. The general rule of law is, that the owner of property, whether it be movable or immovable, has the right to that which is united to it by accession or adjunction ; a trespasser can acquire no right in property on the principle of accession, but the owner may reclaim it, whatever alteration of form it may have undergone. Mo. 20, pl. 67; 2 Kent Com. 362; Betts v. Lee, 5 Johns. 348; Peirce v. Goddard, 22 Pick. 561. Besides; the labor and expense bestowed on the property would constitute a valid claim against the plaintiff, if from any cause payment should not be realized out of the proceeds of the sale. The fallacy of the argument on the part of the defendant consists in regarding the services of the. father ;n cutting and drawing the lumber as creating in him a right of property to the lumber itself. But there was no agreement to that effect between the parties, and the law implies no such contract from the facts reported in the bill of exceptions.
Perhaps the most conclusive test as to the right of the plaintiff to recover the full value of the property at the time of the trespass may be found in the consideration, that, upon the evidence in this case, it is clear that be could have maintained replevin for the property taken by the defendant. He would then have received and held the specific articles in the state in which they were when attached by the defendant, with all the additions and increase of value, which had accrued by *440the labor of the father. See Martin v. Porter, 5 Mees. & Welsh. 352. The father having no property in the boards or lumber taken by the defendant, it follows that there was no such intermingling of property as would justify the officer in attaching the goods of the plaintiff. The few articles which really belonged to the father, being of a wholly different kind from those which were the property of the plaintiff, and, so far as the case shows, entirely separated therefrom, there is no ground for sustaining the exceptions on this point.
We are wholly unable to perceive any reason for supposing that the jury were misled by the other instructions of the court, to which exception is taken. The first was a mere statement of a familiar principle of law, which could not have been misunderstood or misapplied by the jury; and the second was a remark which the learned judge was fully warranted in making by the facts proved in the case. Exceptions overruled.